DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20, 22 are rejected in the Instant Application.


	Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of patent application filed 16/078,201 filed 2/22/2017 which claims benefits to provisional patent application 62/299,734 filed 02/25/2016. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20, 22 have been considered and based on the amendments are persuasive. Examiner has withdrawn the 101 rejection directed towards non-statutory claims. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims1-20, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US11122329B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims point to the same subject matter at hand and further utilize almost identical limitations which would read on one another. Examiner suggests filing a terminal disclaimer. 


Instant Application
U.S. Patent No. US11122329B2
1. A method, performed by a MOS, Mean Opinion Score, estimator, for predicting a multimedia session MOS, wherein the multimedia comprises a video and an audio, wherein video quality is represented by a list of per time unit scores of the video quality, an initial buffering event and rebuffering events in the video, and wherein audio quality is represented by a list of per time unit scores of the audio quality, the method comprising: 
generating one or more of the group consisting of: 
video features from the list of per time unit scores of the video quality; 
audio features from the list of per time unit scores of the audio quality; 
buffering features from the initial buffering event and the rebuffering events in the video; and 
estimating the multimedia session MOS from the one or more of the generated video features, generated audio features, and generated buffering features by using machine learning technique.

1. A method, performed by a MOS, Mean Opinion Score, estimator, for predicting a multimedia session MOS, wherein the multimedia comprises a video and an audio, wherein video quality is represented by a list of per time unit scores of a video quality, an initial buffering event and rebuffering events in the video, and wherein audio quality is represented by a list of per time unit scores of audio quality, the method comprising:
generating video features from the list of per time unit scores of the video quality;
generating audio features from the list of per time unit scores of the audio quality;
generating buffering features from the initial buffering event and rebuffering events in the video; and
estimating a multimedia session MOS from the generated video features, generated audio features and generated buffering features by using machine learning technique.

2. The method according to claim 1, wherein the video features comprise a feature being a first percentile of the per unit time scores of the video quality.

2. The method according to claim 1, wherein the video features comprise a feature being a first percentile of the per unit time scores of the video quality.

3. The method according to claim 1, wherein the video features comprise a feature being a fifth percentile of the per unit time scores of the video quality. 

3. The method according to claim 1, wherein the video features comprise a feature being a fifth percentile of the per unit time scores of the video quality.

4. The method according to claim 1, wherein the video features comprise a feature being a fifteenth percentile of the per unit time scores of the video quality.

4. The method according to claim 1, wherein the video features comprise a feature being a fifteenth percentile of the per unit time scores of the video quality.

5. The method according to claim 1, wherein the step of estimating is based on a random forest based model.

5. The method according to claim 1, wherein the step of estimating is based on a random forest based model.

6. The method according to claim 1, wherein the buffering features comprise a feature being total buffering time.

6. The method according to claim 1, wherein the buffering features comprise a feature being total buffering time.
	
7. The method according to claim 1, wherein the buffering features  comprise a feature being number of the rebuffering events.

7. The method according to claim 1, wherein the buffering features comprise a feature being number of rebuffering events.

8. The method according to claim 1, wherein the buffering features comprise a feature being percentage of buffering time divided by video time.

8. The method according to claim 1, wherein the buffering features comprise a feature being percentage of buffering time divided by video time.

9. The method according to claim 1, wherein the buffering features comprise a feature being number of the rebuffering events per video length.

9. The method according to claim 1, wherein the buffering features comprise a feature being number of rebuffering events per video length.

10. The method according to claim 1, wherein the buffering features comprise a feature being last seen rebuffering from the end of the video.

10. The method according to claim 1, wherein the buffering features comprise a feature being last seen rebuffering from the end of the video.

11. A MOS, Mean Opinion Score, estimator for predicting a multimedia session MOS, wherein the multimedia comprises a video and an audio, wherein video quality is represented by a list of per time unit scores of the video quality and an initial buffering event and rebuffering events in the video and wherein audio quality is represented by a list of per time unit scores of the audio quality, the MOS estimator comprising processing means and a memory comprising instructions which, when executed by the processing means, causes the MOS estimator to:
generate one or more of the group consisting of:  
video features from the input list of per time unit scores of the video quality; 
audio features from the input list of per time unit scores of the audio quality; 
buffering features from the initial buffering event and the rebuffering events in the video; and 
estimate the multimedia session MOS from the one or more of the generated video features, generated audio features, and generated buffering features by using machine learning technique.

11. A MOS, Mean Opinion Score, estimator for predicting a multimedia session MOS, wherein the multimedia comprises a video and an audio, wherein video quality is represented by a list of per time unit scores of a video quality and an initial buffering event and rebuffering events in the video and wherein audio quality is represented by a list of per time unit scores of audio quality, the MOS estimator comprising processing means and a memory comprising instructions which, when executed by the processing means, causes the MOS estimator to:
generate video features from the input list of per time unit scores of the video quality;
generate audio features from the input list of per time unit scores of the audio quality;
generate buffering features from the initial buffering event and rebuffering events in the video; and
estimate a multimedia session MOS from the generated video features, generated audio features and generated buffering features by using machine learning technique.

12. The MOS estimator according to claim 11, wherein the video features comprise a feature being a first percentile of the per unit time scores of the video quality. 

12. The MOS estimator according to claim 11, wherein the video features comprise a feature being a first percentile of the per unit time scores of the video quality.

13. The MOS estimator according to claim 11, wherein the video features comprise a feature being a fifth percentile of the per unit time scores of the video quality.

13. The MOS estimator according to claim 11, wherein the video features comprise a feature being a fifth percentile of the per unit time scores of the video quality.

14. The MOS estimator according to claim 11, wherein the video features comprise a feature being a fifteenth percentile of the per unit time scores of the video quality.

14. The MOS estimator according to claim 11, wherein the video features comprise a feature being a fifteenth percentile of the per unit time scores of the video quality.

15. The MOS estimator according to claim 11, wherein the instructions to estimate comprise instructions which, when executed by the processing means, causes the MOS estimator to estimate using a random forest based model.

15. The MOS estimator according to claim 11, wherein the instructions to estimate comprise instructions which, when executed by the processing means, causes the MOS estimator to estimate using a random forest based model.

16. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being total buffering time.

16. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being total buffering time.

17. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being number of rebuffering events.

17. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being number of rebuffering events.

18. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being percentage of buffering time divided by video time.

18. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being percentage of buffering time divided by video time.

19. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being number of rebuffering events per video length.

19. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being number of rebuffering events per video length.

20. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being last seen rebuffering from the end of the video. 

20. The MOS estimator according to claim 11, wherein the buffering features comprise a feature being last seen rebuffering from the end of the video.

22. A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to:
generate video features from an input list of per time unit scores of video quality;
generate audio features from the input list of per time unit scores of audio quality;
generate buffering features from an initial buffering event and rebuffering events in the video; and
estimate a multimedia session MOS, Mean Opinion Score, from the generated video features, generated audio features and generated buffering features by using machine learning technique.

21. A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to:
generate video features from the input list of per time unit scores of the video quality;
generate audio features from the input list of per time unit scores of the audio quality;
generate buffering features from the initial buffering event and rebuffering events in the video; and
estimate a multimedia session MOS, Mean Opinion Score, from the generated video features, generated audio features and generated buffering features by using machine learning technique.



	

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andreopoulos (US20160021376A1) hereinafter Andreopoulous in view of Ristock et al. (US20160036980A1) hereinafter Ristock.

Regarding claims 1, 11. Andreopoulous teaches a method, performed by a MOS, Mean Opinion Score, estimator, for predicting a multimedia session MOS (¶0138 see machine learning technique used to predict the MOS or DMOS of human viewers can be based on linear or non-linear regression and training with representative sequences with known MOS or DMOS values.), wherein the multimedia comprises a video (¶0033 see obtaining a set of weightings for a plurality of objective quality metrics, the objective quality metrics having themselves been calculated from a plurality of measurable objective properties of video data), wherein video quality is represented by a list of per time unit scores of the video quality (¶0168 see a service extracts “interesting” segments of 1 to 10 seconds of transcoded videos, whereby the level of interest is assessed based on the bitrate fluctuation across time (for VBR encoding) or the PSNR/SSIM fluctuation across time for CBR encoding), an initial buffering event and rebuffering events in the video (¶0097 see QoE rating being based on, on the one hand, the generated measure of visual quality and, on the other hand, network-level metrics and/or user-level metrics, for example network load, buffering ratio), the method comprising: 
generating one or more of the group consisting of: video features from the list of per time unit scores of the video quality; audio features from the list of per time unit scores of the audio quality; buffering features from the initial buffering event and the rebuffering events in the video (¶0015 see VQM performs spatio-temporal calibration in the input video and then extracts perception-based features (based on spatio-temporal activity detection in short video segments) and computes and combines together video quality parameters to produce a single metric for visual quality.); and 
estimating the multimedia session MOS from the one or more of the generated video features, generated audio features, and generated buffering features by using machine learning technique (¶0139-40 machine learning technique used to predict the MOS or DMOS of human viewers can be based on classification algorithms, e.g., via support vector machines or similar, and training with representative sequences with known MOS or DMOS values. The provided training set of MOS and DMOS values and associated videos can stem from an online video distribution service in a dynamic manner and retraining can take place.);
 transmitting the multimedia session MOS to a network, where the network utilizes the multimedia session MOS to adjust transmission parameters (¶0095 see two target video files can be lower and higher quality transcodings of the same video, transmitted at lower and higher bitrates, respectively. The method can include the step of adjusting the bitrates to improve utilisation of bandwidth. The method can include the step of adjusting the bitrates to increase or decrease the difference in the generated measures of video quality for the lower and higher quality transcodings.).
Andreopoulous does not explicitly teach an audio and wherein audio quality is represented by a list of per time unit scores of the audio quality 
Ristock however in the same field of computer networking teaches an audio and wherein audio quality is represented by a list of per time unit scores of the audio quality (¶0057 – 0060 see During a customer's call with the contact center the MOS of the audio connection is determined (506) MOS>T1 OK, no action required; T1>MOS>T2 degraded but still acceptable, potentially causing stress and negative emotion; T2>MOS>T3 degraded but as exception acceptable, high probability of causing stress and negative emotion)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the MOS estimator of Andreopoulous and the teachings of Ristock for calculating MOS for audio time units to combine the teachings such that Andreopoulous utilizes the calculations of Ristock as part of the calculations performed on video. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce upset clients by providing a better audio experience (Ristock ¶0014).
Further Regarding claim 11: Andreopoulous further teaches A MOS, Mean Opinion Score Estimator for predicting a multimedia session MOS.. MOS estimator comprising processing means and a memory comprising instructions which, when executed by the processing means, causes the MOS estimator (Andreopoulous ¶0039 see Memory and Processor)

Regarding claims 2, 12.	The already combined references teach the  method according to claim 1, wherein the video features comprise a feature being a first percentile of the per unit time scores of the video quality (Andreopoulous – ¶0157 see percentages and percentage chart on ¶0159).
Regarding claims 3, 13.	The already combined references teach the method according to claim 1, wherein the video features comprise a feature being a fifth percentile of the per unit time scores of the video quality (Andreopoulous – ¶0157 see percentages and percentage chart on ¶0159). 
Regarding claims 4, 14.	The already combined references teach the method according to claim 1, wherein the video features comprise a feature being a fifteenth percentile of the per unit time scores of the video quality (Andreopoulous – ¶0157 see percentages and percentage chart on ¶0159).
Regarding claims 6, 16.	The already combined references teach the method according to claim 1, wherein the buffering features comprise a feature being total buffering time (Andreopoulous  ¶0097 see  Quality of Experience (QoE) rating for the video data file, the QoE rating being based on, on the one hand, the generated measure of visual quality and, on the other hand, network-level metrics and/or user-level metrics, for example network load, buffering ratio, join time, and/or the device upon which the video is to be viewed).
Regarding claims 8, 18.	The  already combined references teach the method according to claim 1, wherein the buffering features comprise a feature being percentage of buffering time divided by video time (Andreopoulous ¶0097 see  Quality of Experience (QoE) rating for the video data file, the QoE rating being based on, on the one hand, the generated measure of visual quality and, on the other hand, network-level metrics and/or user-level metrics, for example network load, buffering ratio, join time, and/or the device upon which the video is to be viewed (the ratio is interpreted as the ratio of video time and buffering time) ).
21. (Canceled)
Regarding claim 22.	Andreopoulous teaches a non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to (¶0039):
generate video features from an input list of per time unit scores of video quality (¶0033 see obtaining a set of weightings for a plurality of objective quality metrics, the objective quality metrics having themselves been calculated from a plurality of measurable objective properties of video data  ¶0168, ¶0139-40 machine learning technique used to predict the MOS or DMOS of human viewers can be based on classification algorithms, e.g., via support vector machines or similar, and training with representative sequences with known MOS or DMOS values. The provided training set of MOS and DMOS values and associated videos can stem from an online video distribution service in a dynamic manner and retraining can take place.);
generate buffering features from an initial buffering event and rebuffering events in the video (¶0097 see QoE rating being based on, on the one hand, the generated measure of visual quality and, on the other hand, network-level metrics and/or user-level metrics, for example network load, buffering ratio); and
transmit the multimedia session MOS to a network, where the network utilizes the multimedia session MOS to adjust transmission parameters (¶0095 see two target video files can be lower and higher quality transcodings of the same video, transmitted at lower and higher bitrates, respectively. The method can include the step of adjusting the bitrates to improve utilisation of bandwidth. The method can include the step of adjusting the bitrates to increase or decrease the difference in the generated measures of video quality for the lower and higher quality transcodings.).
Andreopoulous teaches estimate a multimedia session MOS, Mean Opinion Score, from the generated video features and generated buffering features by using machine learning technique (¶0139-40 machine learning technique used to predict the MOS or DMOS of human viewers can be based on classification algorithms, e.g., via support vector machines or similar, and training with representative sequences with known MOS or DMOS values. The provided training set of MOS and DMOS values and associated videos can stem from an online video distribution service in a dynamic manner and retraining can take place.) however does not explicitly teach generate audio features from the input list of per time unit scores of audio quality; estimate a multimedia session MOS, Mean Opinion Score, from generated audio features by using machine learning technique
Ristock however in the same field of computer networking teaches generate audio features from the input list of per time unit scores of audio quality; estimate a multimedia session MOS, Mean Opinion Score, from generated audio features by using machine learning technique (¶0057 – 0060 see During a customer's call with the contact center the MOS of the audio connection is determined (506) MOS>T1 OK, no action required; T1>MOS>T2 degraded but still acceptable, potentially causing stress and negative emotion; T2>MOS>T3 degraded but as exception acceptable, high probability of causing stress and negative emotion)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the MOS estimator of Andreopoulous and the teachings of Ristock for calculating MOS for audio time units to combine the teachings such that Andreopoulous utilizes the calculations of Ristock as part of the calculations performed on video. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce upset clients by providing a better audio experience (Ristock ¶0014).

Claims 1-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andreopoulous-Ristock further in view of Tapia et al. (US20170019315A1) hereinafter Tapia

Regarding claims 5, 15.	Andreopoulous-Ristock teach  method according to claim 1, Andreopoulous-Ristock  does not teach wherein the step of estimating is based on a random forest based model
Tapia teaches estimating is based on a random forest based model (¶0051 see different types of machine learning algorithms may include a Bayesian algorithm, a decision tree algorithm, a SVM algorithm, an ensemble of trees algorithm (e.g., random forests and gradient-boosted trees)…¶0078 see KPIs may be high level KPIs that capture service performance, such as call establishment delays, mean opinion scores (MOS) of call audio quality, one-way audio problems, and network cell handover problems) 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the MOS estimator of Andreopoulous and the teachings of Tapia for utilizing a random forest model to combine the teachings such that Andreopoulous utilizes the random forest algorithm as part of the calculations performed on video. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so that models can be used to create proper key performance indicators for enhancing the user experience. 

Claims 1-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andreopoulous-Ristock further in view of Robitzka et al. (EP3264709A1) hereinafter Robitzka. 

Regarding claims 7, 17.	Andreopoulous-Ristock teach the method according to claim 1, Andreopoulous-Ristock does not explicitly teach wherein the buffering features comprise a feature being number of the rebuffering events
Robitzka however in the same field of computer networking teaches wherein the buffering features comprise a feature being number of the rebuffering events (¶0028 see computing the perceived quality of a complete media session, QAVBuff, based on a list of estimates of quality for short-duration periods, S, and a list of rebuffering events, B, including the position and duration of each rebuffering event.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the MOS estimator of Andreopoulous and the teachings of Robitzka for managing buffering and re-buffering events in videos to combine the teachings such that Andreopoulous utilizes the management of buffering as part of the calculations performed on video. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so enhances the impact of temporal quality adaptation on the overall user experience (Robitzka ¶0007). 
Regarding claims 9, 19.	Andreopoulous-Ristock teach the method according to claim 1, Andreopoulous-Ristock does not explicitly teach wherein the buffering features comprise a feature being number of the rebuffering events per video length 
Robitzka however in the same field of computer networking teaches wherein the buffering features comprise a feature being number of the rebuffering events per video length (¶0018 see compute the perceived quality of a complete media session QAVBuff of longer duration (e.g., in the range of around 1-5 min) based on a list of estimates of quality for short-duration periods (e.g., in the range of around 1-15 seconds) S and a list of rebuffering events B, including the position and duration of each rebuffering event)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the MOS estimator of Andreopoulous and the teachings of Robitzka for managing buffering and re-buffering events in videos to combine the teachings such that Andreopoulous utilizes the management of buffering as part of the calculations performed on video. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so enhances the impact of temporal quality adaptation on the overall user experience (Robitzka ¶0007). 

Regarding claims 10, 20.	Andreopoulous-Ristock teach the method according to claim 1, Andreopoulous-Ristock does not explicitly teach wherein the buffering features comprise a feature being last seen rebuffering from the end of the video
Robitzka however in the same field of computer networking teaches wherein the buffering features comprise a feature being last seen rebuffering from the end of the video (¶0028 see the client also comprises a buffering quality module adapted to receive the list of rebuffering events, B, from the preparation module, and a list of parameters P from the parameter extraction module, and is further adapted to calculate the degradation, DegBuff, due to rebuffering events, wherein the buffering quality module performs different degradation calculations depending on the length of the rebuffering event, and uses the weights WLoc and WQ as weighing factors, where WLoc is a weight depending on location, and WQ is a weight depending on tendency (captured Wloc provides location of buffering takes place).)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the MOS estimator of Andreopoulous and the teachings of Robitzka for managing buffering and re-buffering events in videos to combine the teachings such that Andreopoulous utilizes the management of buffering as part of the calculations performed on video. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so enhances the impact of temporal quality adaptation on the overall user experience (Robitzka ¶0007). 



Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449